          Case 1:19-cv-00681-RDM Document 6 Filed 05/01/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

MALIBU MEDIA, LLC,                      )
                                        )
       Plaintiff,                       ) Civil Case No. 1:19-cv-00681-RDM
v.                                      )
                                        )
JOHN DOE subscriber assigned IP address )
69.251.76.237,                          )
                                        )
       Defendant.                       )
                                        )
                  PLAINTIFF’S MOTION FOR EXPEDITED HEARING

       Plaintiff, Malibu Media, LLC respectfully requests an expedited hearing on its Motion for

Leave to Serve Third Party Subpoenas Prior to a Rule 26(f) Conference (the “Motion”), filed

March 11, 2019 [CM/ECF 4], and states:

       1. This is a copyright infringement case against a John Doe Defendant known to Plaintiff

only by an IP address.

       2. Defendant’s Internet Service Provider (the “ISP”), can correlate Defendant’s IP address

to a subscriber.

       3. Plaintiff has filed its Motion and Memorandum of Law in Support thereof, but the issue

remains pending before the Court.

       4. Pursuant to Fed. R. Civ. P. Rule 4(m), Plaintiff is required to effectuate service no later

than June 9, 2019.

      5. Without the Defendant’s identifying information, Plaintiff will be unable to comply

with the service deadline. Without permission to serve the subpoena on the ISP, Plaintiff cannot

learn the Defendant’s identity and is therefore unable to proceed with its case.

       6. Plaintiff’s Motion is unopposed because Defendant remains unknown and has not made
          Case 1:19-cv-00681-RDM Document 6 Filed 05/01/19 Page 2 of 2



an appearance in the case. Plaintiff anticipates that the hearing will take no longer than one (1)

hour.

        WHEREFORE, Plaintiff respectfully requests that this Court schedule an expedited

hearing on Plaintiff’s Motion for Leave, as the Court’s schedule may permit.


Dated: May 1, 2019


                                                            Respectfully submitted,

                                                            MALIBU MEDIA, LLC.
                                                            PLAINTIFF
                                                            By: /s/ Jon A. Hoppe
                                                            Jon A. Hoppe, Esquire #438866
                                                            Counsel
                                                            Law Offices of Jon A. Hoppe,
                                                            Esquire, LLC
                                                            1025 Connecticut Avenue, NW
                                                            Ste. 1000
                                                            Washington, DC. 20036
                                                            Tel: (202) 587-2994
                                                            E-mail: jhoppe@mhhhlawfirm.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that, on May 1, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                    By: /s/ Jon A. Hoppe




                                                2
